Case 1:21-cv-00183-PLM-RSK ECF No. 3, PageID.220 Filed 03/02/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

JOHN LEE CARTER,

                        Petitioner,                     Case No. 1:21-cv-183

v.                                                      Honorable Paul L. Maloney

RANDEE REWERTS,

                        Respondent.
____________________________/

                            ORDER TO FILE AMENDED PETITION

                This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

It is Petitioner’s seventh habeas petition. All of his prior petitions have been dismissed as

unexhausted. Because his present submission indicates he should not be required to exhaust his

state court remedies, it appears likely that this petition will be dismissed for the same reason. But

so much time has passed since Petitioner’s last petition that it is also possible that Petitioner’s

present submission is untimely. It is impossible to tell from the free-flowing narrative petition that

Petitioner has submitted.

                All applications for habeas corpus relief must be submitted on the form petition

provided by this Court. See Rule 2(d), Rules Governing § 2254 Cases; W.D. Mich. LCivR 5.6(a).

Petitioner failed to file his petition on the requisite form.

                If Petitioner wishes to proceed with his action, he must carefully fill out the form

and submit it to the Court. The Court directs the Clerk to send to Petitioner a copy of the form

petition under 28 U.S.C. § 2254 for writ of habeas corpus by a person in state custody. Petitioner

shall submit an amended petition by filing his habeas petition on the requisite form within 28 days
Case 1:21-cv-00183-PLM-RSK ECF No. 3, PageID.221 Filed 03/02/21 Page 2 of 2




from the date of entry of this order. The case number shown above must appear on the front page

of the amended petition. Petitioner must file an original and one complete copy of the amended

petition and any new attachments. Petitioner need not re-submit supporting materials filed with

the original petition. Because the amended petition will take the place of the original petition, the

amended petition must set forth all of the grounds for relief that Petitioner intends to raise.

               If Petitioner fails to submit an amended petition in proper form within the time

allowed, the petition may be dismissed without prejudice by the Court.

               IT IS SO ORDERED.



Dated: March 2, 2021                                  /s/ Ray Kent
                                                       Ray Kent
                                                       United States Magistrate Judge




                                                  2
